Case 6:18-cv-00430-RAS-KNM Document 31 Filed 12/02/20 Page 1 of 2 PageID #: 472




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

 TIMOTHY JAMES HALEY, #2095422                     §

 VS.                                               §                CIVIL ACTION NO. 6:18cv430

 DIRECTOR, TDCJ-CID                                §

                                      ORDER OF DISMISSAL

         Petitioner Timothy James Haley, a prisoner confined at the Skyview/Hodge prison

 complex within the Texas Department of Criminal Justice (TDCJ) proceeding pro se, filed this

 federal petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a judgment

 of conviction from Anderson County, Texas. The petition was referred to United States Magistrate

 Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for the disposition of the petition.

         On October 16, 2020, Judge Mitchell issued a Report, (Dkt. #24), recommending that

 Petitioner’s federal habeas petition be denied and Petitioner be denied a certificate of appealability

 sua sponte. After being granted an extension of time, Petitioner has filed timely objections, (Dkt.

 #29).

         The court has conducted a de novo review of the record and the Magistrate Judge’s

 proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make

 a de novo determination of those portions of the report or specified proposed findings

 or recommendations to which objection is made.”).          Upon such de novo review, the court

 has determined that the Report of the United States Magistrate Judge is correct and

 Petitioner’s objections are without merit. Accordingly, it is



                                                   1
Case 6:18-cv-00430-RAS-KNM Document 31 Filed 12/02/20 Page 2 of 2 PageID #: 473




        ORDERED that the Report and Recommendation of the United States Magistrate Judge,

 (Dkt. #24), is ADOPTED as the opinion of the court. Petitioner’s objections, (Dkt. #29), are

 OVERRULED. It is further

        ORDERED that Petitioner’s federal habeas petition is DENIED and this civil action is

 DISMISSED with prejudice.       Petitioner's motion for certificate of appealability (Dkt. #30 is

 also DENIED. Finally, it is

        ORDERED that any and all other motions which may be pending in this civil action are

 hereby DENIED.


            .   SIGNED this the 2nd day of December, 2020.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE




                                               2
